Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a system for laser ophthalmic surgery on an eye of a patient, comprising  a single laser source, under the operative control of a controller, configured to alternatively deliver a first treatment laser beam and a second treatment laser beam, each treatment laser beam comprising a plurality oflaser pulses, the first treatment laser beam having a first wavelength and the second treatment laser beam having a second wavelength which is shorter than the first wavelength, wherein the first treatment laser beam is either a first harmonic which is an infrared wavelength of between 870 nm and 1200 nm, or a second harmonic which is a visible wavelength of between 4 7 5 nm and 600 nm, and the second treatment laser beam is a
third harmonic which is an ultraviolet wavelength of between 320 nm and 370 nm (as recited in claims 1 and 31).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792